Case 3:20-cv-00249-JAG-RCY Document 8 Filed 08/27/20 Page 1 of 2 PagelD# 34

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
CALVIN MARABLE,
Petitioner,
v. Civil Action No. 3:20CV249
UNKNOWN,

Respondent.
MEMORANDUM OPINION

Petitioner, a Virginia prisoner proceeding pro se, submitted a 28 U.S.C. § 2254 petition.
By Memorandum Order entered July 15, 2020, the Court informed Petitioner that in the United
States District Court for the Eastern District of Virginia, all pro se petitions for writs of habeas
corpora must be filed on a set of standardized forms. See E.D. Va. Loc. Civ. R. 83.4(A). The
Court mailed Petitioner the standardized form for filing a § 2254 petition and directed him to
complete and return the form to the Court within eleven (11) days of the date of entry hereof. The
Court warned Petitioner that the failure to complete and return the form in a timely manner would
result in dismissal of the action. See Fed. R. Civ. P. 41(b).

More than eleven (11) days have elapsed since the entry of the July 15, 2020 Memorandum
Order and Petitioner has not responded. Accordingly, the action will be DISMISSED WITHOUT
PREJUDICE.

An appeal may not be taken from the final order in a § 2254 proceeding unless a judge
issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability will
not issue unless a prisoner makes “a substantial showing of the denial of a constitutional right.”
28 U.S.C. § 2253(c)(2). This requirement is satisfied only when “reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a different manner
Case 3:20-cv-00249-JAG-RCY Document 8 Filed 08/27/20 Page 2 of 2 PagelD# 35

or that the issues presented were ‘adequate to deserve encouragement to proceed further.’” Slack
v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
No law or evidence suggests that Petitioner is entitled to further consideration in this matter. A
certificate of appealability will be DENIED.

An appropriate Order shall accompany this Memorandum Opinion.

 

 

 

 

Date: 27 August 2020 Is} fe. 7
Richmond, Virginia John A. Gibney, Jr. ( )
United States District Judge

 
